Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This Office Action is in response to the amendment filed on 06/22/2022. Claims 1 and 3-20 are pending in this application. Claims 1, 12, 13, 14 and 15 are independent claims. Claims 16-20 are newly added while claim 2 is canceled. This Action is made Final.


Claim Rejections - 35 USC § 103
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. Claims 1, 2, 13, 15, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), and further in view of Lee (US PGPub 20030181242).

As per Claim 1, Kiyama teaches of a center device for delivering update data about a program update to a vehicle master device comprising;  campaign information obtainer obtaining campaign information of the program update:  (Par 7, The software distribution system includes a software distribution server that uses a campaign to manage the update of the function and remotely distributes software based on the campaign to a target vehicle for the campaign , Par 66, The campaign information input and output section 311 transmits information corresponding to the campaign information or the like to the telematics center 10 in response to an operation of the input and output device 330 by a user. The campaign information input and output section 311 causes the input and output device 330 to display information received from the telematics center 10.)
a vehicle state obtainer obtaining a vehicle state of a target vehicle of the program update: (Par 179, When the vehicle  20 receives (accepts) the command, transmitted in step S616, to start to the installation of the update software (in step S610), the campaign confirming section 212 of the vehicle  20 transitions to a standby state to wait for the start of the installation of the update software until the engine of the vehicle  20 is stopped (OFF state). The campaign confirming section 212 may use information obtained from the engine ECU 241 to detect the stop of the engine. A process to be executed after the stop of the engine is depicted in FIG. 15.)
an execution requirement setter setting an execution requirement of a phase in the program update based on the campaign information obtained by the campaign information obtainer and based on the vehicle state obtained by the vehicle information obtainer, (par 44, The campaign DB 123 accumulates “campaign information” constituted by information necessary for campaigns to be executed for the vehicles 20. The campaign information is constituted by information to be used to manage types of ECUs with software to be updated based on the campaigns, constraints upon the distribution of update software, the numbers of target vehicles for updates, and the like. A specific example of the campaign information is depicted in FIG. 4 described later. Par 139, when the campaign confirming section 212 confirms that the execution campaign exists (YES in step S402), the campaign confirming section 212 notifies the telematics center 10 of the start of the installation of the update software (downloaded in the process depicted in FIG. 10) based on the execution campaign in the target ECU (in step S403). Par 179, When the vehicle20 receives (accepts) the command, transmitted in step S616, to start to the installation of the update software (in step S610), the campaign confirming section 212 of the vehicle20 transitions to a standby state to wait for the start of the installation of the update software until the engine of the vehicle20 is stopped (OFF state). The campaign confirming section 212 may use information obtained from the engine ECU 241 to detect the stop of the engine. A process to be executed after the stop of the engine is depicted in FIG. 15.)
an update data deliverer distributing the update data to the vehicle master device. (Par 30, In software distribution based on a campaign, the campaign is created by registering campaign information specifying update software, the update software is distributed to a target vehicle 20 based on the registered campaign information and installed in an ECU.)
Kiyama does not specifically teach, however Jeong teaches of an execution requirement notifier notifying the vehicle master device of the execution requirement set by the execution requirement setter, and (Claim 1, manage the state information regarding the plurality of controllers included in the vehicle; determine whether to perform the firmware update of the vehicle based on the state information when an ignition of the vehicle is turned off.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add an execution requirement notifier notifying the vehicle master device of the execution requirement set by the execution requirement setter, as conceptually seen from the teaching of Jeong, into that of Kiyama because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.
Neither Kiyama nor Jeong specifically teaches, however Lee teaches of wherein the execution requirement setter determines whether it is necessary to change a setting of a user acceptance requirement of the phase, and, when it is determined to be necessary to change the setting of the user acceptance requirement of the phase, changes the setting of the user acceptance requirement of the phase and sets the execution requirement (Par 26, In one embodiment, a user can cause the downloaded software program to be installed with a single input action such as a single click of a mouse or single stroke of a key on a keyboard, whereas in an alternative embodiment, the software program may be automatically installed without any additional user input after the software program has been downloaded. In one embodiment, after a software program is installed the user may be presented with an additional token representing an offer to cause the newly installed software program to be executed. By a user manifesting their intent to accept the offer to execute the newly installed software program, by e.g. selecting a graphical representation of the token with a mouse, software manager 105 may cause the software program to be launched. Par 32-33, A determination is then made as to whether the selected software program is installed on the client device (block 608). If the software program is not installed on the client device, a selection pane is displayed including at least a first token representing an offer to download a partially enabled preview version of the software program, and a second token representing an offer to download a fully enabled version of the software program (block 610). If the user accepts the offer to download a partially enabled preview version of the selected software program (block 612), the software manager proceeds to automatically download the partially enabled preview version of the software program (block 614). …  the user can opt to have the selected software program installed through a single response such as the single click of mouse. After the software program is installed, the software manager waits for further user input (block 624).  If instead of accepting the offer to download a partially enabled preview version of the selected software program (block 612), the user opts to accept the offer to purchase a fully enabled version of the selected software program (block 616). Par 34-35, If the user accepts the offer to run the installed software program (block 630), the program is launched by the software manager (block 632). If the user does not accept the offer to run the installed software program (block 630), or execution of the installed software program is complete, the software manager waits for further user input (block 634).)  If at block 626, it was determined that the installed software program is a not a fully enabled version, it is assumed that the installed software program is a partially enabled preview version of the selected software program. Therefore, the user acceptance requirement for the phases, whether the user accepts the downloading, installing and activating the software just downloaded and installed can be either set (opt-in) as automatic or user’s manual acceptance on each phase.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the execution requirement setter determines whether it is necessary to change a setting of a user acceptance requirement of the phase, and, when it is determined to be necessary to change the setting of the user acceptance requirement of the phase, changes the setting of the user acceptance requirement of the phase and sets the execution requirement, as conceptually seen from the teaching of Lee, into that of Kiyama and Jeong because this modification can help the user to either automatically enable the software updates or selectively choose to require a user acceptance on three phases such as downloading, installing and activating of the software updates on the target vehicle in order to better manage software update phases on the target vehicle.

Re Claim 13, it is the method claim, having similar limitations of claim 1. Thus, claim 13 is also rejected under the similar rationale as cited in the rejection of claim 1.

Re Claim 15, it is the product claim, having similar limitations of claim 1. Thus, claim 15 is also rejected under the similar rationale as cited in the rejection of claim 1.

As per Claim 16, neither Kiyama nor Jeong specifically teaches, however Lee teaches of the center device according to claim 1, wherein the phase includes at least two of a campaign notice phase, a download phase, an installation phase, an activation phase, and an update complete confirmation phase. (Par 26, In one embodiment, a user can cause the downloaded software program to be installed with a single input action such as a single click of a mouse or single stroke of a key on a keyboard, whereas in an alternative embodiment, the software program may be automatically installed without any additional user input after the software program has been downloaded. Par 32-33, A determination is then made as to whether the selected software program is installed on the client device (block 608). If the software program is not installed on the client device, a selection pane is displayed including at least a first token representing an offer to download a partially enabled preview version of the software program, and a second token representing an offer to download a fully enabled version of the software program (block 610). …  the user can opt to have the selected software program installed through a single response such as the single click of mouse. After the software program is installed, the software manager waits for further user input (block 624).  If instead of accepting the offer to download a partially enabled preview version of the selected software program (block 612), the user opts to accept the offer to purchase a fully enabled version of the selected software program (block 616). Par 34-35, If the user accepts the offer to run the installed software program (block 630), the program is launched by the software manager (block 632). If the user does not accept the offer to run the installed software program (block 630), or execution of the installed software program is complete, the software manager waits for further user input (block 634). Therefore, the user acceptance requirement for three phases, such as downloading of the software, installing of the downloaded software and activating the installed software.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the phase includes at least two of a campaign notice phase, a download phase, an installation phase, an activation phase, and an update complete confirmation phase as conceptually seen from the teaching of Lee, into that of Kiyama and Jeong because this modification can help the user to either automatically enable the software updates or selectively choose to require a user acceptance on three phases such as downloading, installing and activating of the software updates on the target vehicle in order to better manage software update phases on the target vehicle.

As per Claim 18, neither Kiyama nor Jeong specifically teaches, however Lee teaches of the center device according to claim 17, wherein the phase includes the download phase and in the download phase, the center device delivers a delivery package including write data to the vehicle master device. (Par 23, Electronic catalog 107 includes a collection of software program titles corresponding to at least a subset of software programs 109 that are available for downloading by a client. Par 26, In one embodiment, a user may indicate their desire to download a software program by e.g. selecting either one of a first offer token associated with a partially enabled version of a software program to be downloaded, and a second offer token associated with a fully enabled version of the same software program. Thus, it’s obvious to write data to the target vehicle master device if the software is selected to be downloaded on the target vehicle.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the phase includes the download phase and in the download phase, the center device delivers a delivery package including write data to the vehicle master devices conceptually seen from the teaching of Lee, into that of Kiyama and Jeong because this modification can help the user to either automatically enable the software updates or selectively choose to require a user acceptance on three phases such as downloading, installing and activating of the software updates on the target vehicle in order to better manage software update phases on the target vehicle.

As per Claim 20, neither Kiyama nor Jeong specifically teaches, however Lee teaches of the center device according to claim 19, wherein: the phase includes the activation phase and the update complete confirmation phase; in the activation phase, the vehicle master device validates the write data; and in the update complete confirmation phase, a notification of completion of the program update is generated. (Par 23, In addition, electronic catalog 107 may include one or more offers to cause the download of a fully enabled version of one or more software programs, as well as one or more offers to cause the download of a partially enabled version of one or more software programs. The term "partially enabled" is intended to broadly describe software programs or components having lesser functionality and/or features as compared to a fully enabled version of the same software program. A partially enabled software program may contain fewer bits than a fully enabled version, or may have a different set of bits activated than would the fully enabled version of the same software program. Furthermore, "partially enabled" software programs may include demonstration programs, software programs having lesser resolution or quality (e.g. than a fully enabled version, software programs that provide only a portion of the interactive experience provided by a fully enabled version, and so forth. Moreover, a "partially enabled" version of a software program may be created from a different programming language than the fully enabled version of the same program. Par 28-29, User interface display 300 includes many of the same components found in user interface display 200 of FIG. 2, however user interface display 300 further includes "play now" offer token 302. In one embodiment, offer token 302 may represent an offer to cause a previously downloaded game program to be launched. . In one embodiment, registration dialog 400/400' may be displayed to a user by software manager 105 in response to a user selecting ("play now") offer token 302 of FIG. 3. In the illustrated embodiments, usage metric 404/404' is shown in association with the selected software program title 405/405'. In one embodiment, an offer to purchase a fully enabled version of a software program may be presented after each execution of the software program, and/or after the time limit allotted for a demonstration has expired. In one embodiment, "play now" token 402/402' may be replaced with a "register now" token upon the expiration of the allotted demonstration time limit. Par 30, FIG. 5a is a graphical illustration of a third user interface display illustrating a list of game titles installed upon a client device, in accordance with one embodiment of the invention. In one embodiment, the software manager of the present invention may determine which of a recognizable group of game programs have been installed on a client device hosting the software manager.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the phase includes the activation phase and the update complete confirmation phase; in the activation phase, the vehicle master device validates the write data; and in the update complete confirmation phase, a notification of completion of the program update is generated, as conceptually seen from the teaching of Lee, into that of Kiyama and Jeong because this modification can help the user to either automatically enable the software updates or selectively choose to require a user acceptance on three phases such as downloading, installing and activating of the software updates on the target vehicle in order to better manage software update phases on the target vehicle.


5. Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), in view of Lee (US PGPub 20030181242), and further in view of Lake (US PGPub 20180365135).

As per Claim 3, neither Jeong nor Kiyama specifically teaches, however Lake teaches of the center device according to claim 2, wherein when the acceptance requirement of the phase is set to acceptance- required, the execution requirement setter sets the execution requirement such that an accepted phase is executable and (i) a non-accepted phase is non- executable. (Par 34, At block 355, the test manager 102 determines whether the action code 105 (and/or the associated system code 108) executed correctly based on the final state of the script from the effect code 106. Generally, if the final state of the script from the effect code 106 is an “accepting” state, the test manager 102 determines that the action code 105 (and/or the associated system code 108) executed correctly. However, if the final state of the script from the effect code 106 is a “fail” or “non-accepting” state, the test manager 102 determines that the action code 105 (and/or the associated system code 108) did not execute correctly. And Par 36, if none of the conditions specified in the system parameters are met, the test manager 102 refrains from executing the action from the action code 105 and/or the script from the effect code 106.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add when the acceptance requirement of the phase is set to acceptance- required, the execution requirement setter sets the execution requirement such that an accepted phase is executable and (i) a non-accepted phase is non- executable, as conceptually seen from the teaching of Lake, into that of Kiyama and Jeong because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

6. Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), in view of Lee (US PGPub 20030181242), and further in view of Kimura (US PGPub 20210174667).

As per Claim 4, neither Jeong nor Kiyama specifically teaches, however Kimura teaches of the center device according to claim 2, wherein when it is determined as not necessary to change the setting of acceptance requirement of the phase, the execution requirement setter sets the execution requirement without changing the setting of acceptance requirement of the phase. (Par 81, On the other hand, if the selection-acceptance-state held in the selection- acceptance-state holding unit 120 indicates the “non-selectable state” (step S913: No), the processing ends without changing the selection-state information.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add when the acceptance requirement of the phase is set to acceptance- required, the execution requirement setter sets the execution requirement such that an accepted phase is executable and (i) a non-accepted phase is non- executable, as conceptually seen from the teaching of Kimura, into that of Kiyama and Jeong because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

7. Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), in view of Lee (US PGPub 20030181242), and further in view of de Souza (US PGPub 20120159471).

As per Claim 5, neither Jeong nor Kiyama specifically teaches, however de Souza teaches of the center device according to claim 2, wherein the vehicle state obtainer obtains a delivery plan from a predetermined place regarding the target vehicle of the program update as the vehicle state of the target vehicle of the program update, and the execution requirement setter determines whether it is necessary to change the setting of acceptance requirement of the phase according to the delivery plan of the target vehicle of the program update obtained by the vehicle State obtainer. (Par 6, The deployment management system may also be configured to receive user selections of various deployment configuration settings and generate a deployment workflow based, at least in part, on the deployment configuration settings. The deployment management system may further be configured to perform a union operation on deployment configurations corresponding to the selected application packages in order to generate a merged deployment configuration. Par 7, When the deployment management system deploys the selected application packages to the multiple computers, the deployment management system may be configured to perform monitoring and recovery procedures according to monitoring and recovery settings specified by the deployment workflow.  Par 25, Each of the deployment configurations 120 may have specific configuration settings that are not present in other deployment configurations. Further, each of the deployment configurations 120 may be located at different locations (e.g., different remote databases) and have no link or awareness of other deployment configurations 120.  Par 43, At operation 210, the deployment management system 202 performs monitoring and recovery procedures according to monitoring and recovering settings specified in the deployment workflow. The monitoring and recovery procedures may monitor various configuration settings associated with the deployed application packages and perform certain actions in light of certain changes to the configuration settings. The monitoring and recovery procedures may also monitor the health of various systems associated with the deployed application packages and perform recovery procedures in light of changes to the health of the monitored systems. When the deployment management system 202 performs monitoring and recovery procedures according to monitoring and recovering settings specified in the deployment workflow, the routine 200 may either repeat (e.g., periodically, continuously, or on demand as needed) or terminate.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the vehicle state obtainer obtains a delivery plan from a predetermined place regarding the target vehicle of the program update as the vehicle state of the target vehicle of the program update, and the execution requirement setter determines whether it is necessary to change the setting of acceptance requirement of the phase according to the delivery plan of the target vehicle of the program update obtained by the vehicle State obtainer, as conceptually seen from the teaching of de Souza, into that of Kiyama and Jeong because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

8. Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), in view of Lee (US PGPub 20030181242), and further in view of Chun (US PGPub 20150186548).
 
As per Claim 6, neither Jeong nor Kiyama specifically teaches, however Chun teaches of the center device according to claim 2, wherein the execution requirement setter changes, as the change of the setting of acceptance requirement of the phase, the setting of acceptance requirement of an installation phase in which the vehicle master device instructs a rewrite target electronic control unit to write the update data. (Par 27, Further, when a bug is generated in the ECU 10 (e.g., a virus or the like in the program software of the ECU), or a new function is added to the ECU 10, when the ECU 10 is updated (reprogrammed), the configuration file that corresponds to a version of the updated ECU 10 may require change. Accordingly, the corresponding configuration file 222 should be provided when the version of the ECU 10 requires a change, an update, or the li)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the execution requirement setter changes, as the change of the setting of acceptance requirement of the phase, the setting of acceptance requirement of an installation phase in which the vehicle master device instructs a rewrite target electronic control unit to write the update data, as conceptually seen from the teaching of Chun, into that of Kiyama and Jeong because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

9. Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), in view of Lee (US PGPub 20030181242), and further in view of Sidaraddi (US Patent 10567223).

As per Claim 7, neither Jeong nor Kiyama specifically teaches, however Sidaraddi teaches of the center device according to claim 2, wherein the execution requirement setter changes, as the change of the setting of acceptance requirement of the phase, the setting of an acceptance requirement of an activation phase in which a rewrite-target electronic control unit validates the update data. (Fig. 3 and col 9, lines 17-55, in response to receiving configuration update data 44, configuration validation unit 46 validates configuration update data 44 using an expected current revision value of configuration update data 44 and actual current revision value 42.  Accordingly, configuration validation unit 46 compares revision value 42 (that is, an actual current revision value) with an expected current revision value associated with configuration update data 44. If actual current revision value 42 matches the expected current revision value associated with configuration update data 44, configuration validation unit 46 validates configuration update data 44. In response, control unit 32 updates configuration database 40 with configuration update data 44. That is, if configuration update data 44 specifies added elements, control unit 32 adds the added elements to configuration database 40.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the execution requirement setter changes, as the change of the setting of acceptance requirement of the phase, the setting of an acceptance requirement of an activation phase in which a rewrite-target electronic control unit validates the update data, as conceptually seen from the teaching of Sidaraddi, into that of Kiyama and Jeong because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

10. Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), in view of Lee (US PGPub 20030181242), and further in view of Ukai (US PGPub 20150056976).

As per Claim 8, neither Jeong nor Kiyama specifically teaches, however Ukai teaches of the center device according to claim 1, wherein the execution requirement setter sets the execution requirement so that predetermined phase is executable when the vehicle is in a travelable state. (Par 59, When the mobile terminal 3 determines that the vehicle is traveling (YES at B8), the mobile terminal 3 executes the application in operation regulation-enabling mode (B9). Namely, the mobile terminal 3, when HFP-connected, regulates operation if the vehicle is traveling. The operation regulation-enabling mode restricts input manipulation on the terminal-side operation portion 22, for example.  Par 61, When the operation regulation is activated, the mobile terminal 3 proceeds to B7 to monitor the vehicle traveling state. When the vehicle is in the traveling state (YES at B8), the mobile terminal 3 continues to execute the application in the operation regulation-enabling mode (B9). The process at B8 and B9 corresponds to a regulation process.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the execution requirement setter sets the execution requirement so that predetermined phase is executable when the vehicle is in a travelable state, as conceptually seen from the teaching of Ukai, into that of Kiyama and Jeong because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

As per Claim 9, neither Jeong nor Kiyama specifically teaches, however Ukai teaches of the center device according to claim 1, wherein the execution requirement setter sets the execution requirement so that a predetermined phase is executable when the vehicle is in a non-travelable state. (Par 62, When the vehicle is not in the traveling state (NO at B8), the mobile terminal 3 executes the application in operation regulation-disabling mode (B10). The operation regulation-disabling mode disables the operation regulation. As described above, the mobile terminal 3 can thereby be used as a remote controller that may allow the vehicular apparatus 2 to perform a process corresponding to the input manipulation on the mobile terminal 3. The mobile terminal 3 then determines whether itself is BT-disconnected from the vehicular apparatus 2 (B11). When the mobile terminal 3 is BT-disconnected from the vehicular apparatus 2 (YES at B11), the mobile terminal 3 terminates the process.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the execution requirement setter sets the execution requirement so that a predetermined phase is executable when the vehicle is in a non-travelable state, as conceptually seen from the teaching of Ukai, into that of Kiyama and Jeong because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

11. Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), in view of Lee (US PGPub 20030181242), and further in view of Hayafune (US Patent 5361207).

As per Claim 10, neither Jeong nor Kiyama specifically teaches, however Hayafune teaches of the center device according to claim 1, wherein the execution requirement setter sets the execution requirement so that a predetermined phase is unconditionally executable. (Col 31, line 62-Col 32, line2, When the vehicle speed is low, unconditionally executing the normal mode 0 will cause no difficulty.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the execution requirement setter sets the execution requirement so that a predetermined phase is unconditionally executable, as conceptually seen from the teaching of Hayafune, into that of Kiyama and Jeong because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

12. Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), in view of Lee (US PGPub 20030181242), and further in view of Hatakeyama (US PGPub 20010029576).

As per Claim 11, neither Jeong nor Kiyama specifically teaches, however Hatakeyama teaches of the center device according to claim 1, wherein the execution requirement setter sets the execution requirement so that a predetermined phase is unconditionally non-executable. (Par 16, As a result of the reference, data Di below threshold value b has flag data FBi of 0, so that the operation according to instruction operation OP (MUL) is not carried out at node 409 for data Di. Data Di with flag data FBi of 0 is directly output. For data Di greater than threshold value b corresponding to flag data FBi of 1, the process of doubling data Di is executed according to instruction operation OP (MUL) at node 409. It is to be noted that selector 403 receives the output of manipulation unit 401 (=0), not the output from manipulation unit 301 (1: refer to previous flag data FBi) since data FO in the input data packet is preset to 0. More specifically, selector 403 is nonexecutable unconditionally of the operation corresponding to data CTL=3 of FIG. 9B, so that previous flag data Fbi is directly output from selector.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the execution requirement setter sets the execution requirement so that a predetermined phase is unconditionally non-executable, as conceptually seen from the teaching of Hatakeyama, into that of Kiyama and Jeong because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

13. Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), in view of Lee (US PGPub 20030181242), and further in view of Kotani (US PGPub 20150113520).

Re Claim 12, it is the system claim, having similar limitations of claim 1. Thus, claim 8 is also rejected under the similar rationale as cited in the rejection of claim 1.
Claim 12 also recites additional limitations as follows, and neither Jeong nor Kiyama specifically teaches, however Kotani teaches of a vehicle master device including: (i) an execution requirement obtainer obtaining the execution requirement from the center device, (ii) a phase executer executing a phase in the program update based on the execution requirement, and (iii) an update data receiver receiving the update data from the center device. (Par 47, The in-vehicle equipment 23 is equipment which allows for information communications with the update server 22 via a network. The in- vehicle equipment 23 receives update software from the update server 22 and gives an instruction to apply the received update software to the ECU 24 of the update target. The in- vehicle equipment 23 further collects configuration information that indicates a state of software operating at vehicle ECU, and transmits the configuration information to the update server 22. The in-vehicle equipment 23 is not particularly limited as long as it is able to communicate with the update server 22 and each ECU, and it may be a navigation device or a smart phone installable on the automobile 21.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add a vehicle master device including: (i) an execution requirement obtainer obtaining the execution requirement from the center device, (ii) a phase executer executing a phase in the program update based on the execution requirement, and (iii) an update data receiver receiving the update data from the center device, as conceptually seen from the teaching of Kotani, into that of Kiyama and Jeong because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

Re Claim 14, it is the system claim, having similar limitations of claim 12. Thus, claim 14 is also rejected under the similar rationale as cited in the rejection of claim 12.

14. Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), in view of Lee (US PGPub 20030181242), and further in view of Patsiokas (US PGPub 20150271247).

As per Claim 17, none of Kiyama, Jeong and Lee specifically teaches, however Patsiokas teaches of the center device according to claim 16, wherein the phase includes the campaign notice phase and in the campaign notice phase, the center device delivers the campaign information to the vehicle master device. (par 119-121, A "Campaign Status" screen (e.g., FIG. 23) can be generated by the console 34 to allow an operator and/or the requesting party to see details of the campaign progress such as listings of target VINs and indications of whether or not they are Updated. The Campaign Status screen can be refreshed throughout the campaign (e.g., FIGS. 24 and 25). Upon initiating the satellite delivery phase (i.e., Phase 1) of the campaign, the SUMS system forwards the delta images to the satellite uplink, along with metadata about the images and addressing information identifying the target vehicles for broadcast. As the satellite transmission of the update data proceeds (e.g., periodically or continuously) during the satellite delivery phase of the campaign, and as vehicles are driven during these transmission times, only targeted vehicles will process the received RFD or encoded blocks. Par 124, When the cellular phase of the campaign is complete, nearly all vehicles will be updated.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the phase includes the installation phase and in the installation phase, a central gateway instructs the vehicle master device to write the write data, as conceptually seen from the teaching of Patsiokas, into that of Kiyama, Jeong and Lee because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

15. Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), in view of Lee (US PGPub 20030181242), Patsiokas (US PGPub 20150271247), and further in view of Barton (US PGPub 20210120088). 

As per Claim 19, none of Kiyama, Jeong, Lee and Patsiokas specifically teaches, however Barton teaches of the center device according to claim 18, wherein the phase includes the installation phase and in the installation phase, a central gateway instructs the vehicle master device to write the write data. (Par 46, More specifically, as shown, the on-boarding mechanism may include a local on-boarding agent 312 executed locally on vehicle 160 and a master on-boarding agent 310 executed remotely from that of vehicle 160 (e.g., in a datacenter, cloud, etc.) that operate in conjunction with one another to on-board gateway 316 for management by supervisory service 170.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the phase includes the installation phase and in the installation phase, a central gateway instructs the vehicle master device to write the write data, as conceptually seen from the teaching of Barton, into that of Kiyama and Jeong, Lee and Patsiokas because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.


Response to Arguments
16. Applicant’s arguments with respect to claims 1, 12, 13, 14 and 15 as well as their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193